Title: From Thomas Jefferson to John Adams, 10 December 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 10. 1785.

On the arrival of Mr. Boylston I carried him to the Marquis de la Fayette, and received from him communications of his object. This was to get a remission of the duties on his cargo of oil, and he was willing to propose a future contract. I proposed however to the Marquis, when we were alone, that instead of wasting our efforts on individual applications, we had better take it up on general ground, and, whatever could be obtained, let it be common to all. He concurred with me. As the jealousy of office between ministers does not permit me to apply immediately to the one in whose department this was, the Marquis’s agency was used. The result was to put us on the footing of the Hanseatic towns, as to whale oil, and to reduce the duties to 11₶–5s for 520 ℔ French, which is very nearly two livres on the English hundred weight, or about a guinea and a half the ton. But the oil must be brought in American or French ships, and the indulgence is limited to one year. However as to this I expressed to Ct. de Vergennes my hopes that it would be continued, and should a doubt arise, I should propose at the proper time to claim it under the treaty on the footing gentis  amicissimi. After all, I beleive Mr. Boylston has failed of selling to Sangrain, and, from what I learn, through a little too much hastiness of temper. Perhaps they may yet come together or he may sell to somebody else.
  When the general matter was thus arranged, a Mr. Barrett arrived here from Boston with letters of recommendation from Govr. Bowdoin, Cushing and others. His errand was to get the whale business here put on a general bottom, instead of the particular one which had been settled you know the last year for a special company. We told him what was done. He thinks it will answer, and proposes to settle at L’Orient for conducting the sales of the oil and the returns. I hope therefore that this matter is tolerably well fixed as far as the consumption of this country goes. I know not as yet to what amount that is; but shall endeavor to find out how much they consume, and how much they furnish themselves. I propose to Mr. Barrett that he should induce either his state or individuals to send us a sufficient number of boxes of the Spermaceti candle, to give one to every leading house in Paris, I mean to those who lead the ton: and at the same time to deposit a quantity for sale here and advertize them in the Petites affiches. I have written to Mr. Carmichael to know on what footing the use and introduction of the whale oil is there, or can be placed. I have the honour to be with very sincere esteem Dear Sir Your most obedient humb. servt.,

Th: Jefferson

